Citation Nr: 1436128	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations.

2.  Entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1944 to November 1946 and from August 1951 to January 1954.  The Veteran died in February 2011.  The Appellant is the Veteran's son, and he has been accepted as the Veteran's substitute for the purpose of processing the appeal to completion.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009 and in March 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  The service-connected psychiatric disorder did not result in occupational and social impairment with reduced reliability and productivity.

2.  The Veteran was not, as a result of a service-connected disability: blind or nearly blind in both eyes; institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; or so helpless to have needed regular aid and attendance from others to care for his personal needs or to protect himself from the hazards and dangers incident to his daily environment; the Veteran also did not have a disability rated 100 percent and was not permanently housebound as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for special monthly compensation based on the need for aid and attendance or housebound status had not been met.  38 U.S.C.A. § 1114(1), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 86 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in March and April 2007.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); of Charles v. Principi, 16 Vet. App. 370 (2002); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (increase in severity of the disability and the effect that worsening has on employment.); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Private medical records have been obtained.  

In April 2010, the RO asked the Appellant for authorization to obtain the Veteran's private medical records from the Trinity Care Center.  The Appellant did not provide the authorization and he has not otherwise provided the requested records.  

Records of the Social Security Administration were not available and the RO notified the Appellant. 

The Veteran was unable to appear for VA examinations in May 2007 and in April 2008, because of his health.  In November 2009, the Veteran's nursing home reported that the Veteran was unable to travel for a VA examination. 

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria-Accrued Benefits 

Accrued benefits are defined as periodic monetary benefits (due and unpaid) to which a deceased veteran was entitled during his lifetime under existing adjudications, or based upon other evidence constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  




Individuals eligible for accrued benefits are the only individuals eligible for substitution.  The Appellant is eligible to substitute for the Veteran in this case as he is the person who bore the expense of last sickness and burial.  The Appellant's substitution is only to the extent of reimburse for the expenses of the last sickness and burial. those expenses.  38 U.S.C.A. §§ 5121, 5121A; 38 C.F.R. § 3.1000(a). 

Evidence

The Veteran's only service-connected disability was chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations rated 30 percent.  

The record does not contain any evidence of psychiatric treatment or clinical assessments during the appeal period.  

The record does show that in addition to the only service-connected disability, the Veteran's health problems included Alzheimer's disease, depressive disorder, and diabetes.  

In February 2007, the Veteran's private physician stated that the Veteran's disabilities included severe general anxiety disorder, moderately-severe dementia, and mild chronic obstructive pulmonary disorder (COPD).  The Veteran's symptoms included confusion, disorientation, delusions, memory loss and an inability to perform activities of daily living.  The physician stated that the Veteran was unable to leave his home independently, that he was not bedridden, blind, or confined to a nursing home.  The physician stated that the Veteran was physically and mentally unable to protect himself from everyday hazards, that the Veteran required the aid and assistance of another person in ordinary activities of daily living, and that the Veteran was housebound.



In May 2007, the physician explained that the Veteran was in a 'very fragile state of health with dementia with significant aggression that was exacerbated by any disruption to his daily routine.  The physician stated that she strongly disapproved of the Veteran traveling for any non-medical reason because it would be detrimental to the Veteran's health and safety.  In August 2007, the physician stated that the Veteran had multiple medical problems including dementia and severe generalized anxiety disorder.  The physician stated that the Veteran would become agitated and anxious when removed from familiar surroundings, so much so that he required medication.  

In August 2007, a private nurse stated that any change in the Veteran's routine caused anxiety and stress.  

In August 2007, the Appellant stated that after every appointment the Veteran would become paranoid and upset and would accuse the care staff and the Appellant of stealing from him and plotting against him.

In December 2008, the RO determined that the Veteran was incompetent to handle his VA benefits.  The Appellant, the Veteran's son, was named the Veteran's legal fiduciary.

In February 2009, on a VA field examination, the VA field examiner stated that the Veteran's mental diagnosis was dementia with severe anxiety disorder.  During the interview, the Veteran was noted to be friendly and cooperative.  The Veteran was able to answer the examiner's questions and the Veteran stated that he ate and slept well.  The examiner noted that the Veteran was appropriately dressed and well-groomed.  The examiner also noted that the Veteran was cooperative and friendly, and his answers matched the examiner's questions.  



The examiner stated that the Veteran was able to participate in some of the nursing home facility activities, and also watched television, read, and listened to the radio.  He also stated that the Veteran was able to feed, bath, and dress himself, but he required assistance with medications.  The examiner further reported that the Veteran's physical and mental conditions prohibited him from securing employment.

On a Nursing Home Statement in March 2009, an agent of the Trinity Care Center identified senile dementia, hyperlipidemia, benign prostatic hypertrophy, depressive disorder, anxiety, and osteoporosis as disabilities for which the Veteran needed nursing care.  The statements reflect that the Veteran was admitted to Trinity Care Center in December 2008.

Medical records were obtained from the Neurology Consultants.  In January 2007, the Veteran was evaluated for memory loss since he was last seen in May 2005.  Following the evaluation, the diagnosis was Alzheimer's disease.  It was noted that the Veteran had recently been admitted to the Alzheimer's unit in a nursing home.  The records from 2007 to 2010 show the Veteran's affect varied from happy to normal.  Speech and affect were normal.  In November 2008, it was noted a mood disorder may be a component of Alzheimer's disease, and the Veteran had become more disoriented.  In February 2010, the Veteran had experienced a period of agitation and inappropriate behavior which had prompted an increase in his medication, but after his medications were adjusted the problem appeared to resolve.  In the eight evaluations from 2007 to 2010, the diagnosis was Alzheimer's disease. 






The physician at the Trinity Care Center reported that the Veteran was treatment for dementia as well as hypertension, hypothyroidism, and hyperlipidemia.  While the records of the Center included a diagnosis of anxiety state in the Veteran's medical history, there were no references to specific symptoms, manifestations, or the severity of the Veteran's service-connected anxiety disorder.  In January 2009 the Veteran was not oriented and the clinical assessment was Alzheimer's disease.  Later the Veteran was moved to a secure unit for his safety and the clinical assessments were dementia and senile dementia.  

In June 2010, the Appellant stated that the Veteran was isolated at an assisted living facility for his own safety and the safety of others.  

Analysis

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

The Veteran's service-connected psychiatric disorder is rated at 30 percent under Diagnostic Code 9400. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9400, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Neither the number of symptoms, nor the type of symptoms controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.


When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The medical evidence shows that the Veteran had exhibited some symptoms of the criteria for a 70 percent rating such as impaired memory, impaired concentration, and difficulty establishing and maintaining effective relationships.  There was also evidence of impaired impulse control as the Veteran was shown to have had a period of aggressiveness and some inappropriate behavior in 2010 that required an increase in medication.  And there was evidence of difficulty in adapting to stressful circumstances as reported by a private physician and a nurse.   In addition, the Veteran was intermittently disoriented and on occasion he presented as a danger to himself or others.  

The symptoms however were clearly attributable to nonservice-connected Alzheimer's disease and not the service-connected chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical records during the appeal period contain no evidence of any specific psychiatric treatment or psychiatric assessments from a psychologist or a psychiatrist.  

Also the medical records from the Neurology Consultants show the Veteran was admitted to a nursing facility, and the Alzheimer's unit specifically, for problems due to his Alzheimer's disease.  


While some of these clinic records show psychiatric symptoms were observed (i.e. anxiety, depression, an inability to concentrate, and changes in sleeping pattern), the clinical assessment at each of the evaluations was Alzheimer's disease.  In fact, the entire encounter log from January 2007 to February 2010 shows that following each clinical evaluation of the Veteran, the diagnosis was Alzheimer's disease.  The Board also notes that the Veteran's decrease in memory was characterized as a neurologic symptom, not a psychiatric symptom.  Moreover, even if the symptoms were manifestations of the Veteran's anxiety disorder, there is no competent and persuasive evidence that they resulted in occupational and social impairment with reduced reliability and productivity such that the criteria for a 50 percent rating or higher are met.  

In addition, while a private physician and a VA field examiner described the Veteran's anxiety disorder as 'severe,' the private physician also indicated that the Veteran was in a very fragile state of health and had significant aggression due to dementia.  In January 2008, the same physician listed dementia in the Veteran's history of present illnesses.  In November 2008 the records of the nursing home showed that the Veteran's medication was increased to manage his dementia.  

The medical records from the attending physician at the nursing home also do not show any clinical treatment or assessment related to a psychiatric disorder.  While the records show a diagnosis of anxiety disorder, there were no specific references to psychiatric symptoms or treatment of anxiety.  Senile dementia remained the primary diagnosis.  

In short, the evidence fails to demonstrate that the Veteran's memory and behavioral problems noted throughout the appeal were a result of his service-connected chronic psychoneurotic disorder.  



The evidence also fails to show that the service-connected psychoneurotic disorder was manifested by symptoms to such a degree so as to cause occupational and social impairment with reduced reliability and productivity as required for at least a 50 percent rating.  

As the preponderance of the evidence is against the claim for a higher rating for chronic psychoneurotic disorder with anxiety reaction and gastrointestinal, the benefit-of-the-doubt standard of proof does not apply. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  This is done by a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).




In this case, the Veteran had not experienced any symptomatology not already encompassed by the Rating Schedule and the disability picture is not so exceptional as to render impractical the application of the regular schedular criteria.  Therefore referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran did not raise and the record did reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Special Monthly Compensation

Aid and Attendance or Housebound Benefits

A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  

Under 38 C.F.R. § 3.352(a) , the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; or the inability to attend to the wants of nature.


Or the Veteran is mentally incapacitated, requiring care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

The Veteran was not blind or nearly blind in both eyes as to have corrected visual acuity of 5/200 or less in both eyes.  Although he was a patient in a nursing home because of mental or physical incapacity, this was the result of Alzheimer's disease, not the service-connected psychiatric disorder.  The evidence shows the Veteran was not so helpless as to be in need of regular aid and attendance as a result of his service-connected psychiatric disorder.  

As the preponderance of the evidence of record is against the claim for aid and attendance, the benefit-of-the-doubt standard of proof does not apply.

Where a veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  

Housebound benefits are warranted if the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


The Veteran did not have a single service-connected disability rated as 100 percent.  Prior to his death, the Veteran was service-connected for only one disability which was chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations, rated 30 percent.  

Further, while the Veteran was arguably shown to be permanently housebound, as demonstrated by his need to reside in a nursing home facility, this was not by reason of his service-connected psychoneurotic disorder.  The records from the Neurology Consultants show that the Veteran was in a secure unit in the nursing home due to Alzheimer's disease, not due to the service-connected disability.

In summary, the preponderance of the evidence of record is against the claim for special monthly compensation based on aid and attendance or by reason of being housebound, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for chronic psychoneurotic disorder with anxiety reaction and gastrointestinal manifestations is denied.

Special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


